IN THE SUPREME COURT OF THE STATE OF DELAWARE

DARRYL L. WARNICK,                        §
                                          §
       Defendant Below,                   §   No. 453, 2018
       Appellant,                         §
                                          §   Court Below—Superior Court
       v.                                 §   of the State of Delaware
                                          §
STATE OF DELAWARE,                        §   Cr. ID No. 1203011242 (K)
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                           Submitted: September 25, 2018
                           Decided: October 26, 2018

Before VALIHURA, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      After careful consideration of the appellant’s opening brief, the appellee’s

motion to affirm, and the record below, we conclude that the August 20, 2018

Superior Court order denying the appellant’s second motion for postconviction relief

under Superior Court Criminal Rule 61 should be affirmed. The Superior Court did

not err in concluding that the motion was procedurally barred and did not satisfy the

pleading requirements of Rule 61(d)(2).

      NOW, THEREFORE, IT IS ORDERED that motion to affirm is GRANTED

and the judgment of the Superior Court is AFFIRMED.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice